Citation Nr: 0313660	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the service-connected right thumb disability.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from May 1990 to January 1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the RO 
that granted service connection and assigned a 10 percent 
rating for the right thumb disability, effective on January 
6, 1999.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2001.  

The Board remanded the case to the RO for additional 
development of the record in July 2001.  

In April 2003, the RO granted service connection for the scar 
right thumb, post-operative surgery associated with the 
service-connected right thumb disability, and assigned a 10 
evaluation under Diagnostic Code 7804, effective from January 
1999.  The record reflects no Notice of Disagreement, to 
date, with the initial rating for the service-connected scar 
right thumb.  

As such, that matter is not in appellate status and will not 
be addressed by the Board at this time.   



FINDING OF FACT

The service-connected right thumb disability is shown to have 
been manifested by arthritis, marked flexion deformity with 
no extension, and severe pain on use that impaired function 
and to have more nearly approximated a disability picture of 
unfavorable ankylosis since the time of service.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 20 percent 
rating for the service-connected right thumb disability 
manifested by the residuals of right thumb UCL reconstruction 
with palmaris longus graft have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 
5010, 5224 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

It appears that some of the veteran's service medical records 
are unavailable.  The veteran has provided copies of some 
service medical records, including that of his separation 
examination in 1998.  These copies have been associated with 
the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.	Evaluation of the Service-Connected Right Thumb 
Disability

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's separation examination in October 1998 shows 
that the veteran had fractured and torn a tendon in his right 
thumb, requiring surgery.  

The veteran underwent a VA examination in June 1999.  His 
medical history reveals that the veteran had cut his thumb 
while in the Navy.  The surgery conducted in 1998 involved 
replacing a tendon from the veteran's right wrist to his 
right thumb.  The veteran reportedly had not really had 
problems with it, except for some minor decreased range of 
motion.  The veteran was noted to be right-hand dominant.  

Upon examination, there was an unsightly scar which measured 
5 centimeters on the posterior aspect of the thumb.  X-ray 
studies revealed no arthritis.  The diagnosis was that of 
status-post repair of right thumb, with limited range of 
motion and unsightly scar.

In a September 1999 rating decision, the RO granted service 
connection for residuals of right thumb UCL reconstruction 
with palmaris longus graft, and assigned a 10 percent rating 
under Diagnostic Code 5309, effective in January 1999.  

The testimony of the veteran at a hearing in May 2001 was to 
the effect that he continued to have severe pain in his right 
thumb and limited function.  He testified that the pain in 
his right thumb caused problems on the job as a police 
officer whenever he was required to do handgun drills, 
physical fitness training or writing.

The veteran testified that he initially fell down a ladder, 
pulling his right thumb back badly; he later fell while 
skating.  The veteran testified that the thumb was fractured, 
requiring reconstruction surgery.   

The non-VA medical records dated in September 2001 reflect 
that the veteran could not fully straighten his thumb, and 
that it was painful with pressure.  The veteran was able to 
oppose his thumb to the lateral side of the ring finger on 
the right, but could not touch the small finger.  

The veteran had learned to adapt to limitations in his right 
thumb.  Due to pain, he was unable to maintain a firm pinch; 
nor was he able to weight bear on extended palm.  His 
coordination did not seem to be as much of an issue, but 
strength was less secondary to pain.

The objective findings included the following:  The right 
grip extension/flexion was 40/70, versus left at 55/70; the 
right wrist range of motion extension/flexion was 40/70, 
versus left at 55/70; the right thumb range of motion of the 
metacarpal phalangeal joint was 45/60 (motion mostly at 
carpal metacarpal joint), and the interphalangeal joint was 
0/10; and the left thumb range of motion of the metacarpal 
phalangeal joint was 15/55, and the interphalangeal joint was 
25/45.  

The VA progress notes dated in October 2001 reflect that the 
veteran exhibited marked flexion deformity at the right thumb 
metacarpal phalangeal joint.  He was also having a lot of 
pain.  

The VA physician could neither actively nor passively gain 
any significant extension.  The thumb was stable to varus-
valgus testing.  X-ray studies showed an impression of a 
deformity involving the distal aspect of the right first 
metacarpal, with probable secondary degenerative changes 
involving the first metacarpal phalangeal joint.  The 
diagnosis was that of post-traumatic arthrosis with flexion 
deformity of the right thumb metacarpal phalangeal joint.  

The VA progress notes dated in October 2001 reflect that the 
veteran underwent a right thumb metacarpal phalangeal joint 
fusion, in an effort to relieve pain and correct the clasped 
thumb deformity.   

The veteran underwent a VA examination in February 2003.  His 
symptoms reported include those of a throbbing pain, worse in 
cold weather; and a shooting, sharp pain into the metacarpal 
phalangeal joint when he hit or rubbed his right thumb.

Upon examination, the veteran touched the right thumb to all 
fingertips, but he could not touch the right thumb to the 
palm by 2 centimeters; after exercising the right thumb, he 
came to within 1 centimeter of the right palm.  There was a 
flexion deformity of 8 degrees at the metacarpal phalangeal 
joint, and the veteran could not extend beyond 8 degrees at 
that joint.  

There were no deformity, swelling, crepitus or laxity of the 
right wrist, but there was tenderness both medially and 
laterally.  The right wrist was able to both dorsiflex and 
palmar flex from 0 to 45 degrees actively, 0 to 48 degrees 
passively, and 0 to 50 degrees after fatiguing all with pain.  

The veteran's radial deviation of the right wrist was from 0 
to 8 degrees actively, 0 to 10 degrees passively, and 0 to 12 
degrees after fatiguing all with pain.  His ulnar deviation 
of the right wrist was from 0 to 40 degrees actively, 0 to 45 
degrees passively, and 0 to 45 degrees after fatiguing all 
with pain.  

X-ray studies taken of the right wrist showed arthrodesis of 
the first metacarpal phalangeal joint with surgical pins.  No 
change was noted from prior study.  The diagnosis was that of 
status-post arthrodesis of the first metacarpal phalangeal 
joint of the right hand with surgical pins in place.  

The VA examiner commented that pain started in the right 
thumb area and the right wrist at the time the initial 
function began to be tested, and continued through the 
testing procedure and stopped when testing stopped.  

The VA examiner added that there were no muscle groups 
affected by the veteran's service-connected right thumb 
disability, nor was there wrist muscle impairment as a result 
of the reconstructive surgery in service.  

The veteran's right hand did have a weaker grip than the left 
hand, which was estimated by the VA examiner as being at 5 
percent.  This would present a problem with writing, due 
mainly to pain at the first metacarpal phalangeal joint.  It 
was the opinion of the VA examiner that the surgeries 
performed resulted in minimal residuals and a thumb that was 
quite useful.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation.  A 20 percent evaluation for ankylosis of 
the thumb of either hand requires unfavorable ankylosis.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the thumb to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  

Amputation of a thumb at the distal joint or through the 
distal phalanx warrants a rating of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5152.  

In this case, the initial medical evidence shows limited 
extension of the right thumb and a sharp, shooting pain on 
use.  Whenever the pain became severe, the veteran required 
medication and soaked his hand in hot water.  Pain might 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment from painful motion 
associated with his right thumb disability.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  

The service-connected right thumb disability, first 
characterized as residuals of a right thumb UCL 
reconstruction with palmaris longus graft, is currently 
evaluated as 10 percent disabling under Diagnostic Code 5309-
5224.  

The Board notes that there is no evidence of muscle group 
injury of either the veteran's right thumb or his right 
wrist.  As such, the criteria pertaining to muscle injuries 
are inapplicable.  Moreover, Diagnostic Code 5309 should no 
longer be used.  

The Board must consider whether a "staged" rating is 
indicated in this case.  The RO found that the level of 
impairment due to favorable ankylosis of the right thumb 
(dominant hand), which warranted a 10 percent rating, had 
existed since January 1, 2002, following surgical or other 
treatment necessitating convalescence.  

Similarly, the Board notes that the RO assigned a temporary 
total rating for the service-connected right thumb 
disability, effective from October 15, 2001, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition.  

However, the evidence prior to the surgery, in the Board's 
opinion, tends to show that the disability picture more 
nearly approximates that reflective of "unfavorable" 
ankylosis of the right thumb under Diagnostic Code 5224, 
warranting a 20 percent rating.  The evidence reveals both 
marked flexion deformity at the right thumb metacarpal 
phalangeal joint and virtually no active or passive 
extension.  There was also evidence of severe pain.  

In addition, the veteran testified to having additional 
functional loss in terms of doing handgun drills in his job 
as a police officer, in doing pushups for physical fitness 
training, and in holding a pen for completing paperwork.  

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that an initial rating of 20 percent for the 
service-connected right thumb disability is warranted in this 
case.  



ORDER

An initial rating of 20 percent for the service-connected 
right thumb disability manifested by the residuals of right 
thumb UCL reconstruction with palmaris longus graft is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

